DETAILED ACTION
Claims 1 through 14 originally filed 15 June 2020. Claims 1 through 14 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 through 11 objected to because of the following informalities:  

Claim 1 is objected to for the phrasing “that reflects light having a wavelength” and “that transmits light having a wavelength”.  These phrases do not properly conform to the antecedent basis for the claimed “wavelength”. Particularly, the claimed “wavelength” was initially established in the phrase “that oscillates laser light having a wavelength” and subsequent references to any “wavelength” should either refer back to that establishment of the term or include some adjective to clarify that a separate feature is being discussed. It is suggested that these phrases of claim 1 be amended to read “that reflects light having the wavelength” and “that transmits light having the wavelength”.

Claim 3 is objected to for the phrasing “that reflects light having a wavelength” and “that transmits light having a wavelength”. These phrases do not properly conform to the antecedent basis established in parent claim 1 for the same reasons noted above for the noted phrases of claim 1. It is suggested that these phrases of claim 3 be amended to read “that reflects light having the wavelength” and “that transmits light having the wavelength”.

Claims 2 and 4 through 11 each depend from claim 1 and inherit all limitations thereof including the above noted phrases which are objected to. As such, these claims are also objected to for the same reasons.

Claim 14 is objected to for the phrasing “that reflects light having a specific wavelength” and “that transmits light having a specific wavelength”.  These phrases do not properly conform to the antecedent basis for the claimed “specific wavelength”. Particularly, the claimed “specific wavelength” was initially established in parent claim 12 in the phrase “that transmits light having a specific wavelength” and subsequent references to any “specific wavelength” should either refer back to that establishment of the term or include some adjective to clarify that a separate feature is being discussed. It is suggested that these phrases of claim 14 be amended to read “that reflects light having the specific wavelength” and “that transmits light having the specific wavelength”.


Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 through 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillmer et al. (Hillmer, US Patent 6,208,793).

Regarding claim 12, Hillmer discloses, "A substrate having a first conductivity type" (col. 5, lines 15-22 and Fig. 1, pt. 2).  "An active layer formed on the first surface of the substrate" (col. 5, lines 15-22 and Fig. 1, pts. 2 and 3).  "A second conductivity type cladding layer formed on the active layer" (col. 5, lines 15-22 and Fig. 1, pts. 1 and 3).  "A common functional layer formed in the cladding layer and separated from the active layer" (col. 5, lines 15-22 and Fig. 1, pts. 1, 3, and 4).  "A first conductivity type electrode provided on a second surface opposite to the first surface" (col. 5, lines 15-22 and Fig. 1, pts. 2 and 10).  "A second conductivity type electrode provided on the cladding layer" (col. 5, lines 15-22 and Fig. 1, pts. 1 and 7).  "Wherein the semiconductor optical amplifier integrated laser includes a first domain and a second domain optically connected to the first domain" (col. 5, lines 22-25 and Fig. 1, pts. 3 and 7, where each instance of contact pads 7 correspond to different regions within active layer 3).  "The common functional layer includes a first portion that reflects light having a specific wavelength within a gain band of the active layer in the first domain" (col. 5, lines 7-11 and Fig. 1, pt. 4, where operation as a DFB requires each section to reflect light generated therein).  "A second portion that transmits light having a specific wavelength within the gain band of the active layer in the second domain" (col. 6, lines 50-55 and Fig. 1, pt. 4, where it is strictly necessary for sections not generating light to transmit light generated in earlier sections).  

Regarding claim 13, Hillmer discloses, "Wherein the common functional layer includes a first region where a layer is formed and a second region where a layer is not formed" (col. 3, lines 14-20, where formatting the grating to have a rectangular cross-section produces a grating structure having a first region in which a layer is formed and a second region in which the layer is not formed).  "In a plan view of the one common functional layer, a difference between a ratio of an area of the first region to an area of the second region in the first portion and a ratio of an area of the first region to an area of the second region in the second portion is within 10%" (col. 3, lines 14-20 and Fig. 1, pt. 4, where the ratios for each portion must be identical because of the manner in which different grating periods are achieved).  

Regarding claim 14, Hillmer discloses, "Wherein the first portion has a first grating structure that reflects light having a specific wavelength within the gain band of the active layer" (col. 5, lines 7-11 and Fig. 1, pt. 4, where operation as a DFB requires each section to reflect light generated therein).  "The second portion has a second grating structure that transmits light having a specific wavelength within the gain band of the active layer" (col. 6, lines 50-55 and Fig. 1, pt. 4, where it is strictly necessary for sections not generating light to transmit light generated in earlier sections).  

Allowable Subject Matter
Claims 1 through 11 objected to for the reasons noted above, but otherwise recite allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites a specific amplifier integrated laser in which both the laser section and the amplifier section include a common functional layer. The common functional layer is arranged in first and second portions with the first portion operating to reflect light within the laser region and the second portion operating to transmit light within the amplifier portion.
Hillmer is notable for teaching a laser device in which multiple laser sections are incorporated along a single waveguide with a common grating present throughout all laser sections. However, the laser devices of Hillmer operate as independent laser devices and no portion within a single waveguide is employed to amplify light from any other portion within that same waveguide.
Handa (US Patent 6,008,675) is notable for teaching a laser device similar to Hillmer above and providing additional details regarding a laser device so arranged. However, the laser devices of Handa also do not include any section that operates as an amplifier.
Ouchi et al. (Ouchi, US Patent 5,349,598) is notable for teaching a laser or amplifier device including a common functional layer similar to the claimed device. However, the device of Ouchi does not generate light in one section and amplify that same light in another section as required by claim 1
Capasso et al. (Capasso, US Pub. 2003/0219054) is notable for teaching a semiconductor laser with an integrated amplifier. However, the grating present in the laser region does not extend into the amplifier region.
Sugawara et al. (Sugawara, US Pub. 2011/0157685) is notable for teaching a semiconductor laser with an integrated amplifier similar to Capasso above with features that are additionally notable. However, the laser device of Sugawara also does not extend the grating from the laser region into the amplifier region.
While it was known in the art to arrange a semiconductor laser device having multiple sections in which different sections have different grating pitches, there is no reason in the prior art to implement such a grating within an amplifier section in the manner claimed. As such, claim 1 would be allowable over the prior art if it was rewritten to overcome the above noted objections.

Each of claims 2 through 11 depend from claim 1 and inherit all limitations thereof. As such, claims 2 through 11 would also be allowable over the prior art if each of claims 1 and 3 were rewritten to overcome the above noted objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828